DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0077402 to Grasser in view of US Pub. No. 2011/0057341 to Meier and US Pub. No. 2013/0123407 to Hashimoto.
Regarding claims 1-3, 7-9 and 12-14, Grasser teaches a semi-finished textile product, particularly a prepreg, manufactured from carbon fibers preimpregnated with a matrix material, wherein at least a portion of the fibers used for manufacturing the fabric are waste fibers and/or recycling fibers (Grasser, Abstract, paragraph 0017).  Grasser teaches that recycling fibers are understood to be fibers manufactured from used fibers, wherein the fibers can be from any used fiber material including non-woven fabrics or composite materials, such as CFC and CFK (Id., 
	Although Grasser teaches that at least a portion of the fibers are waste and/or recycled carbon fibers, such as recycling from carbon-fiber reinforced plastics material, Grasser does not appear to specifically teach that the carbon fibers include an organic substance.  However, Meier teaches a recycling process for recycling fiber-reinforced and/or fiber based semi-finished products and/or components for later use in the production of fiber-reinforced and/or fiber based semi-finished products, wherein the semi-finished products are comprised of fibers and a matrix material, and the fibers are arranged in the matrix material in the form of a fabric or plies (Meier, Abstract). Meier teaches separating matrix material bonded fibers covered by the matrix material into free fibers and bathing the free fibers after separation with a binder for coating of the fibers, wherein the result is recycled reinforcing fibers in the form of packages of coated fiber with no entanglements, the so-called pillings (Id., paragraph 0012).  Meier teaches that the binder is 
	Additionally, Hashimoto teaches a sizing agent for reinforcement fibers which imparts a good bonding performance to a reinforcement fiber used to reinforce a thermoplastic matrix resin, wherein the sizing agent essentially contains a neutralization product of a modified polypropylene resin and an amine compound (Hashimoto, Abstract).  Hashimoto teaches forming a synthetic fiber strand by applying the sizing agent to a base synthetic fiber strand, wherein the base synthetic fiber strand should preferably be manufactured of at least one fiber including a carbon fiber (Id., paragraphs 0022, 0102).  Hashimoto teaches that the sizing agent may be applied to the fiber from dispersion or solution in organic solvents (Id., paragraph 0080).  Note that the sizing agent described in at least paragraphs 0027-0093 sets forth an organic sizing agent.  Hashimoto teaches that the amount of a synthetic fiber strand contained in a fiber-reinforced composite is not specifically restricted, although the amount of fiber strands should preferably range from 5 to 70 weight percent (Id., paragraph 0106). Hashimoto teaches that the sizing agent achieves greatly improved bonding between sized fiber strands and thermoplastic matrix resins (Id., paragraph 0012).  
	Grasser establishes a semi-finished textile product manufactured from carbon fibers preimpregnated with a matrix material, wherein at least a portion of the fibers used for manufacturing the fabric are waste fibers and/or recycling fibers, which are mixed with new fibers.  Meier establishes that it was known to recycle fiber-reinforced composites by separating bonded fibers from matrix material to form free fibers, which are then coated with a binder for later use in the production of fiber-reinforced and/or fiber based semi-finished products. Hashimoto teaches that coatings known to impart good bonding performance to a carbon fiber 
	Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the product of Grasser, wherein the recycled fibers comprise binder coated fibers, as taught by Meier, the binder comprising an organic binder, as taught by Hashimoto, motivated by the desire of forming a conventional semi-finished product comprising recycled fibers known in the art to predictably allow for later use in the production of semi-finished products, where improved bonding between fiber strands and matrix resins are desired.
	Regarding claims 12-14, the prior art combination teaches that the fiber mixtures may comprise at least 20%, and very especially preferably waste fibers and/or recycling fibers (Grasser, paragraph 0017), wherein the carbon fiber quantity in relation to the total fiber content is at least 20% (Id., paragraph 0018).  Additionally, the prior art combination teaches that it was known for fiber-reinforced composites to comprise from 5 to 70 weight percent of coated carbon fibers (Hashimoto, paragraph 0106), and the properties resulting from incorporating such fibers, such as improved bonding.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the product of the prior art combination, and adjusting and varying the amount of new fibers and recycled fibers, such that the amount of new fibers are within the claimed range, motivated by the desire of forming a conventional semi-finished product comprising a desired amount of new and recycled fibers suggested by the prior art, based on the desired properties of the resulting product.

Response to Arguments
Applicant's arguments filed January 21, 2021, have been fully considered but they are not persuasive.  Applicant argues that the claimed carbon fiber non-woven cloth includes a carbon fiber that does not substantially include an organic material. Therefore, Applicant appears to argue that such a fiber is absent from the invention of the prior art combination.  Examiner respectfully disagrees.  As set forth above, the prior art combination establishes that the recycled carbon fibers comprise an organic binder coating to impart good bonding performance to carbon fibers used to reinforce a thermoplastic matrix resin.  However, the prior art combination also establishes combining the waste and/or recycled fibers with new fibers or newly manufactured carbon fibers (see for example Grasser, paragraphs 0017, 0020).  The new fibers are carbon fibers which do not include an organic material as they are new fibers or newly manufactured carbon fibers.  Therefore, acknowledging that the prior art combination teaches recycled carbon fibers including an organic substance, the prior art combination also teaches combining those recycled carbon fibers with newly manufactured carbon fibers, which do not include an organic material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786